- sixteen [The following tweets were posted by International Brotherhood of Teamsters urging support for Proposal 3 at the 2016 annual meeting] @UPS VOTE FOR Prop #3 for enhanced #lobbying disclosure; #ProxyVote advisor ISS reccomends support; Mtg May 5 @Teamsters ; $UPS ; #corpgov #1u VOTE FOR Prop #3 for enhanced #lobbying disclosure @UPS ; #ProxyVote advisor ISS reccomends support; Mtg May 5 @Teamsters ; $UPS ; #corpgov VOTE FOR Prop #3 for enhanced lobbying disclosure @UPS ; #ProxyVote advisor ISS reccomends support; Mtg May 5 @issgovernance ; $UPS ; #corpgov @UPS : #ProxyVote advisor ISS recommends VOTE FOR Prop #3 for enhanced lobbying disclosure; #corpgov ; @teamsters ; #alecexposed ; $UPS ; #1u
